SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For 26 April 2011 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX 2010 Form 20-F filed with the SEC dated 11 April 2011 Holding(s) in Company dated 11 April 2011 Director/PDMR Shareholding dated 11 April 2011 Annual Information Update dated 12 April 2011 Blocklisting Application dated 14 April 2011 Exhibit No: 99.1 11 April 2011 2010 Annual Report on Form 20-F IHG (InterContinental Hotels Group PLC) [LON: IHG, NYSE:IHG (ADRs)] filed its annual report on Form 20-F for the year ended 31 December 2010 with the SEC on 11 April 2011. The Form 20-F, including complete audited financial statements, can be found on the Company's website, www.ihgplc.com/investors . Shareholders may request a hard copy of the Form 20-F free of charge from the address below: Company Secretariat InterContinental Hotels Group PLC Broadwater Park, Denham Buckinghamshire UB9 5HR United Kingdom *** For further information please contact: Investor Relations (Heather Wood, Catherine Dolton)+44(0) 1895 512176 Media Relations(Leslie McGibbon, Kari Kerr) +44 (0) 1 Notes to editors InterContinental Hotels Group (IHG) [LON:IHG, NYSE:IHG (ADRs)] is the world's largest hotel group by number of rooms. IHG franchises, leases, manages or owns, through various subsidiaries, over 4,400 hotels and more than 640,000 guest rooms in 100 countries and territories around the world. The Group owns a portfolio of well recognised and respected hotel brands including InterContinental® Hotels & Resorts, Hotel Indigo®, Crowne Plaza® Hotels & Resorts, Holiday Inn® Hotels and Resorts, Holiday Inn Express®, Staybridge Suites® and Candlewood Suites® and also manages the world's largest hotel loyalty programme, Priority Club® Rewards with 56 million members worldwide. IHG has almost 1,300 hotels in its development pipeline, which is expected to create 160,000 jobs worldwide over the next few years. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. IHG offers information and online reservations for all its hotel brands at www.ihg.com and information for the Priority Club Rewards programme at www.priorityclub.com . For our latest news visit www.ihg.com/media, Twitter www.twitter.com/ihgplc or YouTube www.youtube.com/ihgplc Exhibit No: 99.2 ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: INTERCONTINENTAL HOTELS GROUP PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights √ An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: JPMorgan Asset Management Holdings Inc. 4. Full name of shareholder(s) (if different from 3.): JPMorgan Asset Management (UK) Limited JPMorgan Investment Management Inc JPMorgan Asset Management (Taiwan) Limited JPMorgan Chase Bank, National Association 5. Date of the transaction and date on which the threshold is crossed or reached: 6 April 2011 6. Date on which issuer notified: 8 April 2011 7. Threshold(s) that is/are crossed or reached: 5% downwards 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect Ordinary Shares Below 5% Below 5% GB00B1WQCS47 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights Contract for Difference Below 5% Nominal Delta Below 5% Total (A+B+C) Number of voting rights Percentage of voting rights Below 5% Below 5% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Total disclosable holding for JPMorgan Asset Management Holdings Inc: Below 5% JPMorgan Asset Management (UK) Limited JPMorgan Investment Management Inc JPMorgan Asset Management (Taiwan) Limited JPMorgan Chase Bank, National Association Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: CATHERINE SPRINGETT DEPUTY COMPANY SECRETARY INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01895 512000 Exhibit No: 99.3 ﻿ 11 April 2011 INTERCONTINENTAL HOTELS GROUP PLC (the "Company") Notification of transactions of directors, persons discharging managerial responsibility ("PDMR") and connected persons On 8 April 2011 the following directors and other PDMRs were awarded conditional rights over the numbers of the Company's ordinary shares shown below, under the Company's Long Term Incentive Plan ("LTIP") 2011-2013. The performance measurement period is from 1 January 2011 to 31 December 2013 and the awards will vest on the business day after the announcement of the Company's 31 December 2013 year end financial results. Under the terms of the LTIP 2011-2013, the maximum number of shares that can be transferred if performance conditions are met in full are as follows: Number of shares awarded Director Andrew Cosslett Richard Solomons Jim Abrahamson Kirk Kinsell Other PDMRs Keith Barr Tom Conophy Tracy Robbins Tom Seddon Jan Smits George Turner In addition, also on 8 April 2011, the following PDMRs have been granted conditional rights over the Company's ordinary shares under the LTIP for the performance cycles 1 January 2009 to 31 December 2011 and 1 January 2010 to 31 December 2012, as follows: 2009-2011 2010-2012 Keith Barr Jan Smits The awards will vest on the business day after the announcement of the Company's 31December 2011 and 31 December 2012 year end financial results, as appropriate. Ends For further information please contact: Investor Relations (Heather Wood, Catherine Dolton)+44(0) 1895 512176 Media Relations(Leslie McGibbon, Kari Kerr) +44 (0) 1 Notes to editors InterContinental Hotels Group (IHG) [LON:IHG, NYSE:IHG (ADRs)] is the world's largest hotel group by number of rooms. IHG franchises, leases, manages or owns, through various subsidiaries, over 4,400 hotels and more than 640,000 guest rooms in 100 countries and territories around the world. The Group owns a portfolio of well recognised and respected hotel brands including InterContinental® Hotels & Resorts, Hotel Indigo®, Crowne Plaza® Hotels & Resorts, Holiday Inn® Hotels and Resorts, Holiday Inn Express®, Staybridge Suites® and Candlewood Suites® and also manages the world's largest hotel loyalty programme, Priority Club® Rewards with 56 million members worldwide. IHG has almost 1,300 hotels in its development pipeline, which is expected to create 160,000 jobs worldwide over the next few years. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. IHG offers information and online reservations for all its hotel brands at www.ihg.com and information for the Priority Club Rewards programme at www.priorityclub.com . For our latest news visit www.ihg.com/media, Twitter www.twitter.com/ihgplc or YouTube www.youtube.com/ihgplc Exhibit No: 99.4 ﻿ 12 April 2011 InterContinental Hotels Group PLC Annual Information Update In accordance with Prospectus Rule 5.2, InterContinental Hotels Group PLC is pleased to provide its Annual Information Update relating to information disclosed to the public in compliance with relevant laws and regulations since its last information update on 08 April 2010. For the purpose of this update, the information is only referred to, and copies of each item can be found at the locations specified below. In accordance with the provisions of Article 27 (3) of the Prospectus Directive Regulation, it is acknowledged that whilst the information was up to date at the time of publication, such disclosures may at any time become out of date and the Company does not undertake any obligation to update any such information in the future. Neither the Company, nor any other person, takes any responsibility for, or makes any representation, express or implied as to the accuracy or completeness of the information. 1. Regulatory Announcements The following UK regulatory announcements have been made by the Company via a Regulatory Information Service during the period 08 April 2010 to 12 April 2011. Copies of these announcements can be viewed at www.londonstockexchange.com under code IHG. Date Detail 08-Apr-10 Annual Information Update 09-Apr-10 Director/PDMR Shareholding 15-Apr-10 Additional Listing 30-Apr-10 Total Voting Rights 11-May-10 1st Quarter Results 13-May-10 Notification of change of Director's details 28-May-10 Total Voting Rights 28-May-10 Result of AGM 08-Jun-10 Director/PDMR Shareholding 09-Jun-10 Analyst and Investor Presentation 16-Jun-10 Director/PDMR Shareholding 18-Jun-10 Director/PDMR Shareholding 21-Jun-10 Director/PDMR Shareholding 24-Jun-10 Director/PDMR Shareholding 30-Jun-10 Total Voting Rights 01-Jul-10 Director/PDMR Shareholding 02-Jul-10 Disposal 02-Jul-10 Blocklisting Interim Review 06-Jul-10 Holding(s) in Company 07-Jul-10 Director/PDMR Shareholding 09-Jul-10 Additional Listing 21-Jul-10 Board Appointments 27-Jul-10 Holding(s) in Company 30-Jul-10 Total Voting Rights 10-Aug-10 Half Yearly Report 13-Aug-10 Holding(s) in Company 24-Aug-10 Holding(s) in Company 31-Aug-10 Holding(s) in Company 31-Aug-10 Total Voting Rights 08-Sep-10 Holding(s) in Company 30-Sep-10 Total Voting Rights 04-Oct-10 Director/PDMR Shareholding 25-Oct-10 Third Quarter Americas RevPAR Growth Announcement 29-Oct-10 Total Voting Rights 02-Nov-10 Holding(s) in Company 09-Nov-10 3rd Quarter Results 23-Nov-10 Blocklisting Application 23-Nov-10 Presentation to Investors and Analysts 30-Nov-10 Total Voting Rights 14-Dec-10 Director/PDMR Shareholding 24-Dec-10 Director/PDMR Shareholding 31-Dec-10 Total Voting Rights 04-Jan-11 Blocklisting Interim Review 07-Jan-11 Blocklisting Application 31-Jan-11 Total Voting Rights 15-Feb-11 Final Results 17-Feb-11 Director/PDMR Shareholding 18-Feb-11 Blocklisting Application 22-Feb-11 Director/PDMR Shareholding 24-Feb-11 Holding(s) in Company 28-Feb-11 Total Voting Rights 01-Mar-11 Director/PDMR Shareholding 07-Mar-11 Director/PDMR Shareholding 16-Mar-11 Directorate Change 25-Mar-11 Blocklisting Application 28-Mar-11 Annual Financial report 31-Mar-11 Disposal 31-Mar-11 Total Voting Rights 11-Apr-11 2010 Form 20-F filed with the SEC 11-Apr-11 Holding(s) in Company 11-Apr-11 Director/PDMR Shareholding 2. Companies House Filings The following documents have been filed by the Company with the Registrar of Companies at Companies House during the period 08 April 2010 to 12 April 2011. Copies of these documents may be obtained from Companies House (www.companieshouse.gov.uk). Date Document Type Description 20-Apr-10 AA InterContinental Hotels Group PLC Accounts made up to 31/12/09 06-May-10 SH01 Statement of Capital 06-May-10 SH01 Statement of Capital 06-May-10 SH01 Statement of Capital 06-May-10 SH01 Statement of Capital 06-May-10 SH01 Statement of Capital 06-May-10 SH01 Statement of Capital 19-May-10 SH01 Statement of Capital 20-May-10 SH01 Statement of Capital 25-May-10 SH01 Statement of Capital 26-May-10 SH01 Statement of Capital 09-Jun-10 MEM/ARTS Articles of Association 09-Jun-10 RES01 Alteration to Memorandum and Articles 09-Jun-10 RES11 Disapplication of Pre-emption Rights 09-Jun-10 RES08 Authority to Purchase Shares Out of Capital 10-Jun-10 AR01 Annual Return 22-Jun-10 SH01 Statement of Capital 22-Jun-10 SH01 Statement of Capital 23-Jun-10 SH01 Statement of Capital 23-Jun-10 SH01 Statement of Capital 23-Jun-10 SH01 Statement of Capital 24-Jun-10 SH01 Statement of Capital 25-Jun-10 SH01 Statement of Capital 15-Jul-10 SH01 Statement of Capital 03-Aug-10 CH01 Director's change of particulars/ Jonathan Scranton Linen 09-Aug-10 SH01 Statement of Capital 10-Aug-10 AP01 Director Appointed Kirk Kinsell 11-Aug-10 AP01 Director Appointed James Robert Abrahamson 19-Aug-10 SH01 Statement of Capital 15-Sep-10 SH01 Statement of Capital 30-Sep-10 SH01 Statement of Capital 07-Oct-10 SH01 Statement of Capital 08-Oct-10 SH01 Statement of Capital 12-Oct-10 SH01 Statement of Capital 13-Oct-10 SH01 Statement of Capital 14-Oct-10 SH01 Statement of Capital 21-Oct-10 SH01 Statement of Capital 22-Oct-10 SH01 Statement of Capital 25-Oct-10 SH01 Statement of Capital 26-Oct-10 SH01 Statement of Capital 03-Nov-10 SH01 Statement of Capital 08-Nov-10 SH01 Statement of Capital 09-Nov-10 SH01 Statement of Capital 16-Dec-10 SH01 Statement of Capital 16-Dec-10 SH01 Statement of Capital 16-Dec-10 SH01 Statement of Capital 16-Dec-10 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 04-Jan-11 SH01 Statement of Capital 05-Jan-11 SH01 Statement of Capital 07-Jan-11 SH01 Statement of Capital 10-Jan-11 SH01 Statement of Capital 14-Jan-11 SH01 Statement of Capital 14-Jan-11 SH01 Statement of Capital 19-Jan-11 SH01 Statement of Capital 20-Jan-11 SH01 Statement of Capital 20-Jan-11 SH01 Statement of Capital 21-Jan-11 SH01 Statement of Capital 25-Jan-11 SH01 Statement of Capital 09-Feb-11 SH01 Statement of Capital 10-Feb-11 SH01 Statement of Capital 10-Feb-11 SH01 Statement of Capital 15-Feb-11 SH01 Statement of Capital 15-Feb-11 SH01 Statement of Capital 21-Feb-11 SH01 Statement of Capital 24-Feb-11 SH01 Statement of Capital 24-Feb-11 SH01 Statement of Capital 24-Feb-11 SH01 Statement of Capital 25-Feb-11 SH01 Statement of Capital 01-Mar-11 SH01 Statement of Capital 17-Mar-11 AR01 Annual Return 21-Mar-11 SH01 Statement of Capital 05-Apr-11 SH01 Statement of Capital 3. Documents published and sent to shareholders The following documents have been published by the Company and sent to shareholders of the Company during the period 08 April 2010 to 12 April 2011. Date Documents 28-Mar-11 Annual Report and Financial Statements 2010, Annual Review and Summary Financial Statement 2010, Notice of 2011 Annual General Meeting, Form of Proxy for the 2011 Annual General Meeting, Chairman's Letter to all shareholders and Chairman's Letter - electronic communications 4. Documents filed with the Securities and Exchange Commission As the Company's shares are registered under the US Securities Exchange Act of 1934, the Company has submitted filings to the US Securities and Exchange Commission during the period 08 April 2010 to 12 April 2011. Full details of these filings can be viewed at www.sec.gov under code IHG. Copies of all the documents listed above are available on request from the Company's registered office at Broadwater Park, Denham, Buckinghamshire UB9 5HR. Catherine Springett Head of Secretariat 12 April 2011 Exhibit No: 99.5 14 April 2011 InterContinental Hotels Group PLC Blocklisting Application Application has been made to The UK Listing Authority and The London Stock Exchange for a block listing of 145,000 Ordinary shares of 13 29/47 pence each under the Executive Share Option Plan, to trade on The London Stock Exchange and to be admitted to The Official List. The shares shall rank equally with the existing issued shares of the Company. Catherine Springett Deputy Company Secretary 14 April 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 26 April 2011
